Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 1 of 13 PageID 4207
               Case: 19-11100 Date Filed: 09/09/2020 Page: 1 of 12



                                                                      [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-11100
                          ________________________

                    D.C. Docket No. 8:17-cv-00472-WFJ-SPF



 PERI DOMANTE,

                                                              Plaintiff-Appellant,


                                     versus


 DISH NETWORKS, L.L.C.,

                                                             Defendant-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 9, 2020)

 Before BRANCH, LUCK, and ED CARNES, Circuit Judges.

 PER CURIAM:
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 2 of 13 PageID 4208
               Case: 19-11100 Date Filed: 09/09/2020 Page: 2 of 12



       Peri Domante appeals the district court’s grant of summary judgment in

 favor of Dish Networks in Domante’s civil suit for breach of contract and

 violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681b.

 This dispute arose after Dish requested and obtained Domante’s consumer report

 from a consumer reporting agency after an identity thief fraudulently submitted

 some of Domante’s personal information to Dish. Despite the fact that Dish

 discovered the fraud after receiving the report and never opened an account in

 Domante’s name, Domante alleges that Dish negligently and willfully violated the

 FCRA simply by requesting and obtaining the consumer report in the first place.

 Domante also alleges that Dish’s actions violated a settlement agreement that the

 parties signed after a similar incident occurred several years ago involving the

 same parties. In that agreement, Dish promised to flag Domante’s social security

 number to prevent future fraudulent attempts to obtain Dish services in Domante’s

 name. After the benefit of oral argument and careful review, we affirm the district

 court, holding that Dish had a “legitimate business purpose” under the FCRA when

 it obtained Domante’s consumer report and that Dish did not violate the settlement

 agreement.

                                   I. Background

       In both 2011 and 2013, Domante was a victim of identity theft, as her

 personal information was stolen and used fraudulently to open two accounts with


                                           2
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 3 of 13 PageID 4209
               Case: 19-11100 Date Filed: 09/09/2020 Page: 3 of 12



 Dish, a provider of television services. Domante was alerted to the fraud after the

 accounts became delinquent, and she then sued Dish and Equifax Information

 Services, LLC, alleging non-compliance with the FCRA. Domante and Dish

 ultimately entered a settlement agreement in October 2016. Pursuant to the terms

 of the settlement agreement, Domante agreed to dismiss her claims against Dish in

 exchange for Dish’s promise “to flag [Domante’s] social security number in order

 to preclude any persons from attempting to obtain new [Dish] services by utilizing

 [Domante’s] social security number.” To comply with the settlement agreement,

 Dish input Domante’s personal information—first name, last name, date of birth,

 and full social security number—into one of its internal mechanisms meant to flag

 and prevent unauthorized accounts from being opened.

        Individuals can apply for Dish services in a variety of ways, including online

 and over the phone. An online applicant provides only the last four digits of his or

 her social security number. To verify the online applicant’s identity and eligibility

 for services, Dish’s system automatically sends the applicant’s information to a

 consumer reporting agency.1 If the consumer reporting agency determines it has a



        1
          See 15 U.S.C. § 1681a(f) (defining “consumer reporting agency” as “any person which,
 for monetary fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part
 in the practice of assembling or evaluating consumer credit information or other information on
 consumers for the purpose of furnishing consumer reports to third parties, and which uses any
 means or facility of interstate commerce for the purpose of preparing or furnishing consumer
 reports”).

                                                 3
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 4 of 13 PageID 4210
               Case: 19-11100 Date Filed: 09/09/2020 Page: 4 of 12



 match to the submitted information, it provides a “consumer report” 2 to Dish

 containing the applicant’s full social security number. Once Dish receives the full

 social security number, it then cross-references that number using its internal

 mechanisms to ensure the applicant is otherwise eligible to obtain services.

        On January 12, 2017, an unknown individual applied online for a Dish

 account using the last four digits of Domante’s social security information,

 Domante’s date of birth, and Domante’s first name. However, the online applicant

 used a different last name, address, and telephone number. Dish’s automated

 system submitted the applicant’s information to a consumer reporting agency (in

 this case, Equifax) to verify the individual’s identity. Equifax matched this

 information with Domante and returned to Dish her consumer report, which

 included Domante’s full social security number. Dish then blocked the application

 from going forward, and a Dish account in Domante’s name was not opened.

 After learning that Domante’s credit report reflected that the credit inquiry had

 occurred, Dish requested that Equifax delete the inquiry from Domante’s credit

 record, and Equifax obliged.




        2
          Below and on appeal, Dish maintains that the social security number it obtained from the
 consumer reporting agency was not a “consumer report” as defined by the FCRA. See 15 U.S.C.
 § 1681a(d). We need not address that issue because we find that, assuming arguendo that Dish
 obtained a consumer report, it did so with a “permissible purpose.”
                                                4
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 5 of 13 PageID 4211
               Case: 19-11100 Date Filed: 09/09/2020 Page: 5 of 12



       Domante filed the underlying complaint in February 2017. In Counts I and

 II, respectively, she alleged that Dish negligently and willfully obtained the

 January 2017 consumer report without a “permissible purpose” in violation of

 § 1681b of the FCRA. In Count III, Domante alleged that Dish materially

 breached its contractual obligations under the settlement agreement by “requesting

 and obtaining [her] credit report [from Equifax], despite explicitly agreeing to flag

 [her] social security number so as to prevent any person from opening an account

 with [Dish] using [her] social security number.” Domante sought actual, statutory,

 and punitive damages, injunctive relief, and attorney’s fees.3

       During the pendency of the instant litigation, on January 23, 2018, yet

 another online application was submitted to Dish by an unknown individual using

 only the last four digits of Domante’s social security number and correct first

 name. As before, Dish requested a consumer report from Equifax, received from

 Equifax Domante’s full social security number, cross-checked the full social

 security number in its internal mechanism, identified that the social security

 number belonged to Domante, stopped the application before an account was

 opened, and requested that Equifax remove the inquiry from Domante’s credit

 report history—all by January 29, 2018. That very day, yet another fraudulent

 attempt was made to open a Dish account online using Domante’s information.


       3
           The sole actual damages sought by Domante were non-economic, emotional damages.
                                              5
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 6 of 13 PageID 4212
               Case: 19-11100 Date Filed: 09/09/2020 Page: 6 of 12



 This time, however, pursuant to Dish’s policy, it did not request a consumer report

 because the application was submitted within a 90-day window of a previously

 denied application using the same information. Thus, Dish prevented both

 fraudulent online attempts in January 2018 from ripening into a Dish account in

 Domante’s name.

        Upon cross motions for summary judgment, 4 the district court ruled in favor

 of Dish on all three counts. Regarding Domante’s claims for negligent and willful

 non-compliance with the FCRA, the district court found that Dish had a “legitimate

 business need” to verify the identity and determine the eligibility of the online

 applicant when it obtained a consumer report from Equifax in January 2017.5 The

 district court also found that Domante’s breach of contract claim failed because

 Dish satisfied its contractual obligations by “flagging” Domante’s full social

 security number and preventing an account from being opened in her name. 6

 Domante timely appealed.


        4
          Dish moved for summary judgment on all three counts. Domante moved for summary
 judgment on her FCRA claims and partial summary judgment as to liability on her breach of
 contract claim.
        5
           The district court noted that the instances of fraud on January 23 and 29 of 2018 were not
 included in Domante’s complaint, but that even if they were, those two instances are “insufficient
 to alter the Court’s analysis” as to either the § 1681b or breach of contract claims. We agree.
        6
          The district court also stated that Domante was “potentially” precluded from relief under
 the FCRA because she could not demonstrate that she had suffered damages. We need not address
 the issue of damages because we agree that Dish did not violate the FCRA by making its January
 2017 inquiry to the consumer reporting agency.


                                                  6
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 7 of 13 PageID 4213
               Case: 19-11100 Date Filed: 09/09/2020 Page: 7 of 12



                                    II. Standard of Review

       We review de novo a district court’s order on cross motions for summary

 judgment. Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011).

 Summary judgment is appropriate when there is “no genuine dispute as to any

 material fact” and the moving party is entitled to judgment as a matter of law. Fed.

 R. Civ. P. 56(a). We view the evidence and draw all reasonable inferences in the

 light most favorable to the non-moving party. Owen, 629 F.3d at 1270.

                                          III. Discussion

                                        A. FCRA Claims

       The district court did not err by ruling in favor of Dish on the FCRA claims.

 The FCRA enumerates an exhaustive list of the “permissible purposes” for which a

 person7 may use or obtain a consumer report. 15 U.S.C. § 1681b(a)(3); id.

 § 1681b(f)(1); see Pinson v. JP Morgan Chase Bank, Nat’l Ass’n, 942 F.3d 1200,

 1213 (11th Cir. 2019). One of those permissible purposes is where a person “has a

 legitimate business need for the information . . . in connection with a business

 transaction that is initiated by the consumer.” 15 U.S.C. § 1681b(a)(3)(F)(i)

 (emphasis added).

       We have never weighed in on what constitutes a “legitimate business need”

 in connection to a business transaction for FCRA purposes. The Sixth Circuit,


       7
           In this case, the “person” obtaining the consumer report is Dish.
                                                  7
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 8 of 13 PageID 4214
               Case: 19-11100 Date Filed: 09/09/2020 Page: 8 of 12



 however, has addressed the meaning of “legitimate business need” in a situation

 very similar to the one here—in fact, it involved the same defendant. See Bickley

 v. Dish Network, LLC, 751 F.3d 724 (6th Cir. 2014). In Bickley, the plaintiff

 argued in part that Dish violated § 1681b when Dish requested and used his credit

 report after receiving an application for Dish services by phone, despite the fact

 that Dish had prevented an identity theft in so doing. Id. at 726, 732. The Sixth

 Circuit disagreed that Dish had violated the FCRA and affirmed the district court’s

 grant of summary judgment to Dish on those claims. In so doing, the court held

 that the term “legitimate business need” in § 1681b includes “verifying the identity

 of a consumer and assessing his eligibility for a service.” Id. at 731; accord

 Estiverne v. Sak’s Fifth Ave., 9 F.3d 1171, 1173 (5th Cir. 1993) (holding that a

 retail store had a “legitimate business need” under the FCRA when it requested a

 credit report to determine whether to accept or reject a consumer’s check).

       Similar to its winning argument in Bickley, here Dish contends that it

 requested and obtained Domante’s consumer report from Equifax in an effort to

 verify the identity and determine the eligibility of the potential consumer who

 applied online for Dish services in January 2017 and, in so doing, prevented an

 identity theft. The district court found that verification for eligibility indeed was

 Dish’s purpose in requesting and obtaining the report. We see no genuine factual

 dispute, as Dish clearly relied on Equifax for this purpose whenever an individual


                                            8
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 9 of 13 PageID 4215
               Case: 19-11100 Date Filed: 09/09/2020 Page: 9 of 12



 applied for Dish services online. And we agree with the Sixth Circuit that

 requesting and obtaining a consumer report for verification and eligibility purposes

 is a “legitimate business need” under the FCRA. See id. at 731; see also Estiverne,

 9 F.3d at 1173. Thus, Dish had a permissible purpose in obtaining Domante’s

 consumer report and did not run afoul of § 1681b by doing so.

        Arguing to the contrary, Domante contends that Dish did not have a

 legitimate business need because Dish either knew or should have known that

 Domante had not initiated the business transaction because of their prior settlement

 agreement. We find this argument unpersuasive. Like the plaintiff in Bickley,

 Domante “blithely ignores that a consumer did initiate the transaction.” Bickley,

 751 F.3d at 732. 8 When the unknown applicant applied for Dish services online in

 January 2017, Dish had only the last four digits of the provided social security

 number, not the full number. Dish depended in part on Equifax’s consumer-report

 services to verify the identity of the applicant so that it could obtain the full social

 security number and cross-check that information via its internal mechanisms.

 And, contrary to Domante’s assertions, the fact that Equifax had the mechanisms in

 place to verify that the scant information provided by the January 2017 applicant



        8
          Domante asserts that Bickley is distinguishable because there, unlike here, Dish had no
 prior dealings with the plaintiff. But even assuming that such prior dealings are relevant generally,
 they do not matter in this case because Domante cannot show that Dish affirmatively knew the
 fraudulent application contained her personal information at the time it requested the consumer
 report.
                                                  9
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 10 of 13 PageID 4216
               Case: 19-11100 Date Filed: 09/09/2020 Page: 10 of 12



  actually belonged to Domante does not necessarily lead to the conclusion that Dish

  suspected (or was able to verify) the same.

        Although Domante suggests that Dish should have done more to verify her

  identity before requesting a consumer report, the FCRA does not explicitly require

  a user of consumer reports to confirm beyond doubt the identity of potential

  consumers before requesting a report. We are not at liberty to add statutory

  language where it does not exist. See Bostock v. Clayton Cty., Ga., 140 S. Ct.

  1731, 1823 (2020) (Kavanaugh, J., dissenting) (“[W]e are judges, not Members of

  Congress. . . . Under the Constitution’s separation of powers, our role as judges is

  to interpret and follow the law as written, regardless of whether we like the

  result. . . . Our role is not to make or amend the law.”); Harris v. Garner, 216 F.3d

  970, 976 (11th Cir. 2000) (“[T]he role of the judicial branch is to apply statutory

  language, not to rewrite it.”).

        Domante also argues that the settlement agreement itself established that

  Dish did not have a legitimate business need to access her credit report.

  Specifically, Domante argues that because the agreement precluded any Dish

  account from being opened in her name, even by Domante herself, there was no

  legitimate business need to obtain her credit report. Domante’s argument about

  contracting around the FCRA fails, however. As discussed above, at the time Dish

  requested a consumer report for the fraudulent online application, Dish did not yet


                                           10
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 11 of 13 PageID 4217
               Case: 19-11100 Date Filed: 09/09/2020 Page: 11 of 12



  have enough information to connect the online application to Domante. Rather, all

  the online application provided to Dish was a partial identity—a first name, birth

  date, and last four digits of a social security number. True, this limited information

  matched Domante. But the settlement agreement does not expressly prohibit Dish

  from entertaining an application from a potential consumer who happens to share a

  few personal identifiers with Domante.

        We therefore affirm the district court’s holding that Dish did not violate

  § 1681b because Dish had a legitimate business need, and thus a permissible

  purpose, for obtaining the consumer report in January 2017.

                                B. Breach of Contract

        Domante next contends that Dish breached the settlement agreement. In

  relevant part, the settlement agreement provided that

        [Dish] agrees to flag [Domante’s] social security number in order to
        preclude any persons from attempting to obtain new [Dish] services by
        utilizing [Domante’s] social security number.

  Based on this language, Domante argues that Dish agreed to preclude any external

  credit inquiry involving her information following the attempted fraudulent

  transaction. Thus, she maintains that Dish violated the settlement agreement when

  it made the January 2017 credit inquiry.

        Under Florida law, a plaintiff asserting a breach of contract claim must

  demonstrate “(1) the existence of a contract, (2) a breach of the contract, and


                                             11
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 12 of 13 PageID 4218
               Case: 19-11100 Date Filed: 09/09/2020 Page: 12 of 12



  (3) damages resulting from the breach.” Rollins, Inc. v. Butland, 951 So. 2d 860,

  876 (Fla. 2d Dist. Ct. App. 2006). The district court found that Domante’s claim

  failed to establish the breach element.9 We agree.

         The only affirmative action Dish agreed to take in the settlement agreement

  was “to flag” Domante’s “social security number.” As an initial matter, Dish

  satisfied that contract term when, after entering into the settlement agreement, it

  input Domante’s personal information—first name, last name, date of birth, and

  full social security number—into one of its internal mechanisms as a “flag.” And

  Dish again satisfied the terms of the agreement when, after obtaining Domante’s

  full social security number from Equifax following the January 2017 online

  application, it plugged the number into its internal system, triggered the “flag,” and

  stopped the fraudulent application without opening an account. Thus, Dish did not

  breach the settlement agreement, and Domante’s arguments to the contrary fail.

                                          IV. Conclusion

         For the foregoing reasons, summary judgment in favor of Dish was

  appropriate.

         AFFIRMED.




         9
           As to the claim for breach of the settlement agreement, the district court expressly
  declined to reach the issue of damages. We too find it unnecessary to reach that issue.


                                                  12
Case 8:17-cv-00472-WFJ-SPF Document 197 Filed 09/11/20 Page 13 of 13 PageID 4219
                Case: 19-11100 Date Filed: 09/09/2020 Page: 1 of 1


                                             UNITED STATES COURT OF APPEALS
                                                FOR THE ELEVENTH CIRCUIT

                                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                                             56 Forsyth Street, N.W.
                                                             Atlanta, Georgia 30303


  David J. Smith                                                                                                        For rules and forms visit
  Clerk of Court                                                                                                        www.ca11.uscourts.gov

                                                          September 09, 2020

  MEMORANDUM TO COUNSEL OR PARTIES

  Appeal Number: 19-11100-GG
  Case Style: Peri Domante v. Dish Networks, L.L.C.
  District Court Docket No: 8:17-cv-00472-WFJ-SPF

  This Court requires all counsel to file documents electronically using the Electronic Case Files ("ECF") system, unless
  exempted for good cause. Non-incarcerated pro se parties are permitted to use the ECF system by registering for an
  account at www.pacer.gov. Information and training materials related to electronic filing, are available at
  www.ca11.uscourts.gov. Enclosed is a copy of the court's decision filed today in this appeal. Judgment has this day been
  entered pursuant to FRAP 36. The court's mandate will issue at a later date in accordance with FRAP 41(b).

  The time for filing a petition for rehearing is governed by 11th Cir. R. 40-3, and the time for filing a petition for rehearing en
  banc is governed by 11th Cir. R. 35-2. Except as otherwise provided by FRAP 25(a) for inmate filings, a petition for rehearing
  or for rehearing en banc is timely only if received in the clerk's office within the time specified in the rules. Costs are governed
  by FRAP 39 and 11th Cir.R. 39-1. The timing, format, and content of a motion for attorney's fees and an objection thereto is
  governed by 11th Cir. R. 39-2 and 39-3.

  Please note that a petition for rehearing en banc must include in the Certificate of Interested Persons a complete list of all
  persons and entities listed on all certificates previously filed by any party in the appeal. See 11th Cir. R. 26.1-1. In addition, a
  copy of the opinion sought to be reheard must be included in any petition for rehearing or petition for rehearing en banc. See
  11th Cir. R. 35-5(k) and 40-1 .

  Counsel appointed under the Criminal Justice Act (CJA) must submit a voucher claiming compensation for time spent on the
  appeal no later than 60 days after either issuance of mandate or filing with the U.S. Supreme Court of a petition for writ of
  certiorari (whichever is later) via the eVoucher system. Please contact the CJA Team at (404) 335-6167 or
  cja_evoucher@ca11.uscourts.gov for questions regarding CJA vouchers or the eVoucher system.

  Pursuant to Fed.R.App.P. 39, costs taxed against the appellant.

  Please use the most recent version of the Bill of Costs form available on the court's website at www.ca11.uscourts.gov.

  For questions concerning the issuance of the decision of this court, please call the number referenced in the signature block
  below. For all other questions, please call Joseph Caruso, GG at (404) 335-6177.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Djuanna H. Clark
  Phone #: 404-335-6151

                                                                                              OPIN-1A Issuance of Opinion With Costs
